As filed with the Securities and Exchange Commission on August 22, 2008 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of Principal Executive Offices including Zip Code) SCHIFF NUTRITION INTERNATIONAL, INC. 2, AS AMENDED (Full title of the Plan) Copy to: Joseph W. Baty Executive Vice President and Chief Financial Officer 2002 South 5070 West Salt Lake City, Utah 84104 (801) 975-5000 Charles K. Ruck, Esq. Regina M. Schlatter, Esq. Latham & Watkins LLP 650 Town Center Drive, Suite 2000 Costa Mesa, California 92626 (714) 540-1235 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ý CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered(1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee Class A Common Stock, par value $0.01 per share 1,200,000 shares $6.35 $7,620,000 $300 (1)The Schiff Nutrition International, Inc. 2004 Incentive Award Plan, as amended (the “2004 Plan”), currently authorizes the issuance of 3,510,837 shares of the Registrant’s Class A common stock, par value $0.01 (including the shares being registered hereby). The Registrant has previously registered 2,750,000 shares for issuance under the 2004 Plan, representing the initial authorized number of shares (2,000,000) plus shares that may become issuable under the 2004 Plan because of the expiration or forfeiture of awards previously granted under prior plans. This registration statement is registering the additional 1,200,000 shares previously authorized by our stockholders for issuance under the 2004 Plan. In accordance with Rule 416(a) of the Securities Act of 1933, as amended, this registration statement shall also cover any additional shares of common stock which become issuable under the 2004 Plan by reason of any stock dividend, stock split, recapitalization or similar transaction. (2)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h) and (c) under the Securities Act of 1933, as amended, the price per share and aggregate offering price for the shares of our Class A common stock set forth in this Registration Statement are calculated on the basis of the average of the high and low trading prices of our Class A common stock, as reported on the New York Stock Exchange on August 18, 2008. Proposed issuances to commence as soon after the effective date of the Registration Statement as practicable. PART I: INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The information called for in Part I of the Form S-8 is not being filed with or included in this Form S-8 (by incorporation by reference or otherwise) in accordance with the rules and regulations of the Securities and Exchange Commission (the “Commission”). PART II: INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Registration of Additional Securities The 2004 Plan currently authorizes the issuance of 3,510,837 shares of the Registrant’s Class A common stock, par value $0.01.The Registrant has previously registered2,750,000 shares for issuance under the 2004 Plan by a Registration Statement on Form S-8 filed with the Commission on October 12, 2005, Registration No. 333-128959 (the “Prior
